Case 15-12476 Doc 54 Filed 01/30/20 Entered 01/30/20 12:40:56 Main Document Page 1 of 3




                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF LOUISIANA

   IN RE:                              *                       CASE NO. 15-12476
                                       *
   VAUGHAN GUIDRY                      *                       CHAPTER 7
                                       *
         DEBTOR                        *                       SECTION B
                                       *
   *************************************

                                         CONSENT ORDER

            Considering the Debtor’s Motion to Reopen Case and for Approval to Sue for Violation of

   the Discharge Injunction [P-18] and the Response [P-21] filed by Creditor, Nationstar Mortgage,

   LLC D/B/A Mr. Cooper Mortgage (“Nationstar” or “Creditor”) which is currently set for hearing

   on February 3, 2020 at 9:00 a.m., and the agreement between the parties:

            IT IS ORDERED that the Debtor’s Motion to Reopen Case [P-18] is hereby GRANTED

   IN PART AND RESERVED IN PART.

            IT IS FURTHER ORDERED that the Debtor’s Chapter 7 Case is reopened for the limited

   purpose of (1) conducting discovery to determine the propriety of filing an adversary proceeding

   or contested matter regarding the allegations surrounding the recording of the mortgage between

   Debtor and Taylor, Bean & Whitaker Mortgage Corporation by Act of Notarial Deposit and the

   collection efforts by Nationstar concerning the subject mortgage, and (2) allowing the filing of

   said adversary or contested matter.

            IT IS FURTHER ORDERED that Debtor, Vaughan Guidry, waives any claim for

   damages arising from the granting of this consent order.

            IT IS FURTHER ORDERED that Debtor's request for costs and attorney's fees

   associated with the re-opening of the bankruptcy case and filing of his Motion to Reopen [P-18] is




   51807104;1
Case 15-12476 Doc 54 Filed 01/30/20 Entered 01/30/20 12:40:56 Main Document Page 2 of 3




   RESERVED until, in the event Debtor files an adversary proceeding or contested matter, the court

   determines whether Nationstar violated Debtor’s discharge injunction.

            IT IS FURTHER ORDERED that counsel for Debtor shall serve this order on the

   required parties who will not receive notice through the ECF system pursuant to the FRBP and

   LBRs and file a certificate of service to that effect within three (3) days.

            New Orleans, Louisiana, January 30, 2020.



                                                          Hon. Jerry A. Brown
                                                          U.S. Bankruptcy Judge

   CONSENTED AND AGREED:


   DATED: January 30, 2020                                /s/ Benjamin G. Torian
                                                          LINDSAY M. YOUNG (#31263)
                                                          BENJAMIN G. TORIAN (#34122)
                                                          Galloway, Johnson, Tompkins,
                                                          Burr and Smith
                                                          328 Settlers Trace Blvd.
                                                          Lafayette, LA 70508
                                                          Phone: (337) 735-1760
                                                          Fax: (337) 993-0933
                                                          Counsel for Nationstar Mortgage, LLC
                                                          d/b/a Mr. Cooper Mortgage

   DATED: January 30, 2020                                /s/Kaja S. Elmer_________________
                                                          ANGELINA CHRISTINA (#28530)
                                                          KAJA S. ELMER (#35568)
                                                          Akerman LLP
                                                          909 Poydras Street, Suite 2000
                                                          New Orleans, LA 70112
                                                          Phone: (504) 586-1241
                                                          Fax: (504) 584-9142
                                                          Counsel for Nationstar Mortgage LLC
                                                          d/b/a Mr. Cooper Mortgage




   51807104;1
Case 15-12476 Doc 54 Filed 01/30/20 Entered 01/30/20 12:40:56 Main Document Page 3 of 3




   DATED: January 30, 2020                    /s/ Albert J. Derbes, IV
                                              ALBERT J. DERBES, IV (#20164)
                                              DAVID M. SERIO (#34760)
                                              THE DERBES LAW FIRM, LLC
                                              3027 Ridgelake Drive
                                              Metairie, LA 70002
                                              Phone: (504) 837-1230
                                              Fax: (504) 832-0322
                                              Counsel for Debtor




   51807104;1
